Citation Nr: 0431011	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-20 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 To July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision which 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hypertension.  

In this regard, it is noted that while it is not made clear 
in the record, it appears that the RO reopened the veteran's 
claim and denied it on the merits in its September 2004 
Supplemental Statement of the Case.  However, the Board is 
required for jurisdictional purposes to render an independent 
determination as to whether new and material evidence has 
been submitted to reopen a prior claim that has become final.  
Thus, the Board will make an independent determination as to 
whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In November 2004, the Board granted the veteran's motion to 
advance this case on its docket.  38 C.F.R. § 20.900(c) 
(2004).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  In a January 1979 decision, the RO denied entitlement to 
service connection for hypertension.  The veteran was 
notified and did not file an appeal.  

3.  The evidence associated with the claims file subsequent 
to the January 1979 RO decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The January 1979 RO decision, which denied service 
connection for hypertension is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  The evidence received since the January 1979 RO decision 
is new and material and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was inapplicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision on this issue, further 
assistance or notice is unnecessary to aid the veteran in 
substantiating his claim.  

I.  New and material evidence

Service connection will be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection for certain conditions, such as hypertension, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim is denied, and the claimant does not submit a 
notice of disagreement within one year, the decision becomes 
final.  38 U.S.C.A. § 7105(c).  The claim can be reopened 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108.  

For claims submitted prior to August 29, 2001, as is the case 
here, "new and material evidence" means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially on the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter it's rating decision."  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Historically, it is noted that service connection for 
hypertension was denied in a January 1979 RO decision.  The 
veteran was notified by correspondence dated later that month 
and did not file an appeal.   This decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, in order to 
reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  At the 
time of the adverse decision, the RO determined that service 
medical records were silent for treatment or diagnosis of 
hypertension.  

Evidence on file at the time of the January 1979 RO decision 
included service medical records, which showed that the 
veteran was seen in sick call in September 1957, with a blood 
pressure reading of 138/90.  It was noted that the elevated 
blood pressure reading was attributed to "excitement."  A 
May 1964 record noted that the veteran was seen complaining 
of syncope episodes.  Other periodic examination reports were 
clinically negative for findings of elevated blood pressure 
readings.  On medical history reports throughout his period 
of active service, the veteran reported a history of elevated 
blood pressure readings.   

Also considered by the RO at the time of the January 1979 
decision were VA outpatient treatment records dated from 
March 1978 to November1978, which showed treatment for high 
blood pressure.  An October 1978 record showed a slight 
improvement in his blood pressure following weight loss.  A 
reading of 144/90 was reported in November 1978.  

Additional evidence considered at the time of the January 
1979 RO decision was the report of a November 1978 VA 
examination, which noted fluctuating blood pressure readings 
since 1950.  It was noted that the veteran was not placed on 
prescription medication for such until 1977.  The diagnosis 
at that time was essential hypertension, labile, mild with no 
sequalae.  

Following the January 1979 rating decision, the RO received 
additional service medical records.  These were mixed 
together with the previously received service medical 
records, so it is not possible to precisely determine which 
records were received after the January 1979 decision.  It 
appears, however, (since they were not mentioned in the 
January 1979 decision) that the newly received records 
included a report from a service department facility dated in 
September 1971, showing a blood pressure reading of 140/100, 
and records dated in August 1972 showing elevated blood 
pressure readings.  At the time of the September 1971 
treatment the veteran was placed on a low sodium diet and may 
have been prescribed medication.  In December 1972, his blood 
pressure was 114/82.  In January 1973 he was seen with a 
complaint of chest pain.  His blood pressure was 125/90, and 
it was reported that he had no history of heart disease.

Other evidence received since the January 1979 decision 
includes private medical records dated from January 1989 to 
March 1998, which reflect treatment in April 1989, for 
recurrent unstable angina with poorly controlled 
hypertension.  His blood pressure readings at that time were 
160/100.  A January 1989 private treatment record noted that 
the veteran had been treated since 1971 for hypertension.  
The diagnosis included longstanding hypertension.  A private 
hospital record dated in December 1997 reflected a past 
medical history of hypertension and coronary artery disease.  
The veteran was admitted for an acute ischemic stroke event 
at that time.  Private medical records dated from March 1986 
to April 1986 reflected a history of high blood pressure, 
treated with numerous medications over the past 25 years.  

Also submitted since the January 1979 final RO decision are 
VA medical records dated from August 1975 to March 1980 
generally showing continued treatment for borderline, labile 
elevated blood pressure readings.  

This evidence is new because it had not been previously 
submitted to agency decision makers and is not cumulative.  

Moreover, the evidence is material because it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The newly received medical records reflect treatment for high 
blood pressure beginning in 1971, which would be within the 
first post-service year and thus, such must be considered in 
order to fairly decide the merits of the veteran's claim.  

Since this evidence is new and material, the claim is 
reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for hypertension is reopened.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

In this case, service department records dated soon after the 
veteran's service discharge reflect elevated blood pressure 
readings, and current post-service medical records reflect 
diagnoses of hypertension.  A VA examination is required to 
clarify whether the current hypertension had its onset in 
service.  

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded an 
examination to determine whether his 
current hypertension was incurred or 
aggravated in service.  The examiner 
should review the claims folder.  
Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has 
hypertension that began in service or was 
present within the first post-service 
year.  A rationale for any opinion 
expressed must be provided.  

2.  Then the AMC or RO should re-
adjudicate the current claim.  If the 
benefits sought on appeal are not 
granted, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
afford them a sufficient time to respond.  
The case should then be returned to this 
Board if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



